Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 and 23-27 are allowed.
The following is an examiner's statement of reasons for allowance:
The instant applicant cites a unmanned aerial vehicle (UAV) with a payload delivery system. UAV has processor, power system (i.e. battery), UAV controller and landing mechanism; while the payload can be decoupled with UAV and has own processor, battery, avionics controller and landing mechanism. See also Fig 1 &  below:

    PNG
    media_image1.png
    710
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    767
    495
    media_image2.png
    Greyscale

Therefore, the prior art fails to teach following cited limitations:
a housing that is distinct from the UAV and that changes between an uncoupled state and a coupled state;
a first landing mechanism that is coupled to the housing and that is distinct from a second landing mechanism of the UAV;
the avionics controller that is within the housing and distinct from any controller of the UAV, the avionics controller executing the first instructions while the housing is removably physically coupled to the UAV in the coupled state (Loveland, [0099]. Foggia discloses any time of sensors on the payload in [0164]), wherein execution of the first instructions causes the avionics controller to:
identify…
update the flight path of the UAV…
send the navigation information to the UAV to control the UAV to fly the flight path after updating the flight path; and
the processor that is within the housing and distinct from any processor of the UAV, the processor executing the second instructions while the housing is removably physically coupled to the UAV in the coupled state, wherein execution of the second instructions causes the processor to:
generate a three-dimensional representation of the property…
identify one or more defects of the property… and
generate a report identifying…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612